Order unanimously affirmed without costs. Memorandum: Plaintiffs commenced this action against defendant alleging a violation of Labor Law § 240 (1) and seeking damages for injuries sustained by plaintiff Bruno Marotta, Jr. when he allegedly fell approximately 12 feet from a stairway landing then under construction. Plaintiffs moved for partial summary judgment on the issue of liability and their motion was denied. We affirm.
A violation of subdivision (1) of section 240 of the Labor Law resulting in injuries justifies the imposition of absolute liability for those injuries (see, Haimes v New York Tel. Co., 46 NY2d 132; Heath v Soloff Constr., 107 AD2d 507, 510-511). We conclude, however, that on this record plaintiffs have not adequately demonstrated how the accident occurred or how the stairway landing was constructed. Furthermore, the condition of the landing at the time of the accident is in dispute. Plaintiffs have not shown, therefore, that defendant violated the statute and that the violation was a proximate cause of plaintiff Bruno Marotta, Jr.’s injuries as a matter of law (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). (Appeal from order of Supreme Court, Monroe County, Cornelius, J. — summary judgment.) Present — Boomer, J. P., Green, Pine, Lawton and Davis, JJ.